       Case 2:20-cv-01050-MV-CG Document 34 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

             Plaintiffs,

v.                                                    No. CV 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

             Defendants.

               ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court upon Defendant WPX Energy Permian, LLC’s

Motion to Extend Pretrial Deadlines, (Doc. 29), filed April 13, 2021. IT IS HEREBY

ORDERED that Plaintiffs may file a Response to Defendant’s Motion by April 19, 2021.

Defendant may file a Reply in support of its Motion by April 21, 2021.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
